Appellant bases his request to file a second motion for rehearing on the ground that the facts were not considered by us until the first rehearing.
The only part of the present motion to which we advert is the portion grounded upon the last paragraph of the opinion on rehearing which did read: "The evidence that the witness had bought whisky from the appellant three weeks before the present transaction would seem to have been inadmissible," etc. The use of the word "inadmissible" is a typographical error which escaped us. It should have been "admissible." The opinion has been corrected to so read. *Page 636 
Believing there is no merit in the present motion leave to file same is denied.
Leave to file denied.